RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 15a0253p.06

                  UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


 WILLIAM LONG, individually and on behalf of J.L.;      ┐
 BARBARA LONG, individually and on behalf of J.L.;      │
 JONATHAN LONG; MELISSA LONG,                           │
                                                        │      No. 14-3996
                             Plaintiffs-Appellants,
                                                        │
                                                         >
                                                        │
        v.
                                                        │
                                                        │
 INSIGHT COMMUNICATIONS       OF    CENTRAL OHIO,       │
 LLC,                                                   │
                               Defendant-Appellee.      │
                                                        ┘
                        Appeal from the United States District Court
                       for the Northern District of Ohio at Cleveland.
                  No. 1:14-cv-01096—Patricia A. Gaughan, District Judge.
                                    Argued: June 17, 2015
                            Decided and Filed: October 23, 2015

                  Before: GUY, GIBBONS, and ROGERS, Circuit Judges.

                                     _________________

                                         COUNSEL

ARGUED: Matthew D. Greenwell, CHARLES V. LONGO, CO., L.P.A., Beachwood, Ohio,
for Appellants. Jeffrey J. Jones, JONES DAY, Columbus, Ohio, for Appellee. ON BRIEF:
Matthew D. Greenwell, CHARLES V. LONGO, CO., L.P.A., Beachwood, Ohio, for Appellants.
Jeffrey J. Jones, Matthew J. Chisman, JONES DAY, Columbus, Ohio, for Appellee.

                                     _________________

                                          OPINION
                                     _________________

      RALPH B. GUY, JR., Circuit Judge. Plaintiffs appeal the dismissal of their claims
against defendant Insight Communications of Central Ohio, d/b/a Time Warner Cable (“TWC”),




                                               1
No. 14-3996                 Long, et al. v Insight Communications               Page 2

arising out of TWC’s mistaken disclosure of plaintiffs’ basic subscriber information in response
to a grand jury subpoena. Reviewing the dismissal de novo, we find that plaintiffs failed to state
a claim upon which relief may be granted either for violation of the Stored Communications Act
(“SCA”) (18 U.S.C. § 2707(a)), or for invasion of privacy, intentional disclosure of private
information, intentional infliction of emotional distress, or breach of contract under Ohio law.
Accordingly, the district court’s judgment in favor of TWC is affirmed.

                                                 I.

       Plaintiffs—William Long, Barbara Long, Jonathan Long, Melissa Long, and JL (a
minor)—alleged that they resided at 14064 Chardon Windsor Road, Chardon, Ohio, in early
2012. At that time, TWC provided internet and cable services to plaintiffs’ residence pursuant to
a Subscriber Agreement and incorporated Privacy Notice.          The pertinent allegations were
accurately recounted by the district court as follows:

       On March 27, 2012, Special Agent Richard Warner of the Bureau of Criminal
       Investigation (BCI), Investigation Division in the Computer Crimes Unit, was
       conducting an online internet investigation to identify individuals possessing and
       sharing child pornography. An internet protocol address, known as an IP address,
       is a code of numbers that identifies a particular computer on the internet. Internet
       Service Providers (ISP), such as [TWC], assign their customers IP addresses.
       While conducting his investigation, Agent Warner located a suspect using a
       public IP address of 173.88.218.170 (the .170 address) and found several hundred
       images and movie files titled consistent with child pornography. The IP address
       of plaintiffs’ computers at that time was 173.88.218.70 (the .70 address). [In
       other words, there was a difference of one digit between the two IP addresses.]
               Agent Warner downloaded the questionable material and determined that
       it was stored on the computer assigned the .170 address. On April 4, 2012, Agent
       Warner requested that [the] Geauga County Prosecutors’ Office issue a Grand
       Jury subpoena requiring TWC to provide subscriber information for the .170
       address. A subpoena was issued by the Prosecutors’ Office and served on TWC
       requesting the information. TWC responded to the subpoena on April 11, 2012[,]
       and indicated that the .170 address was assigned to plaintiff Barbara Long. Based
       on this information, BCI obtained a search warrant for plaintiffs’ residence. On
       April 20, 2012, BCI and local law enforcement personnel executed the search
       warrant on plaintiffs’ residence. While searching the residence, the BCI agents
       determined that the IP address assigned to plaintiffs’ TWC account was the .70
       address and not the .170 address, as requested from TWC. The search was
       terminated and Agent Warner explained to plaintiffs that a mistake had been made
No. 14-3996                    Long, et al. v Insight Communications                      Page 3

        by TWC. Agent Warner was later advised by TWC that it had “run the wrong IP
        address.”

Long v. Insight Commc’ns of Cent. Ohio, LLC, No. 1:14-cv-1096, 2014 WL 4425738 at *1 (N.D.
Ohio Sept. 8, 2014). Plaintiffs alleged that the search (which is not separately challenged here)
was “extensive, destructive, and in plain sight of all of [their] neighbors.” The search was
terminated once the error was discovered, and no evidence of criminal activity was found.

        Plaintiffs did not allege any defect with respect to the grand jury subpoena—only that
TWC misidentified Barbara Long as the subscriber assigned the .170 IP address because TWC
had “run the wrong IP address.” Specifically, TWC was alleged to have disclosed Barbara
Long’s name, “home address, telephone numbers, and length of service.” Without providing any
further factual basis, plaintiffs asserted that “TWC’s conduct was knowing, intentional, willful,
wanton, malicious, and fraudulent.”1

        Plaintiffs’ complaint alleged a federal claim for disclosure of their subscriber information
without authorization in violation of the SCA (18 U.S.C. § 2707(a)) (Count I), and state-law
claims for “Negligent Disclosure of Private Information,” “Invasion of Privacy,” “Intentional
Infliction of Emotional Distress,” and “Breach of Contract” (Counts II-V). TWC moved to
dismiss these claims on a number of alternative grounds, including that the claims were barred
under one or more defenses provided by the SCA; that TWC was protected by qualified privilege
under Ohio common law; and that plaintiffs failed to state a claim on the merits under either the
SCA or Ohio law. See FED. R. CIV. P. 12(b)(6).

        The district court rejected TWC’s claim of immunity under § 2703(e), but found that §
2707(e)’s “good faith reliance” defense barred all of plaintiffs’ claims. See 18 U.S.C. §§ 2703(e)
and 2707(e). The district court also concluded that the state-law claims failed on the merits
because the factual allegations were insufficient to establish that TWC disclosed the information
intentionally, wrongfully, or in breach of contract. Long, 2014 WL 4425738, at *3-4. Judgment
was entered accordingly, and this appeal followed.


        1
         Plaintiffs represented to the district court that the substance of their averments was unchanged by an
amended complaint that was filed prior to removal but not made part of this record. Since plaintiffs have not
suggested otherwise on appeal, we review the allegations that were before the district court.
No. 14-3996                Long, et al. v Insight Communications                Page 4

                                                II.

       This court reviews a district court’s dismissal for failure to state a claim de novo. Courie
v. Alcoa Wheel & Forged Prods., 577 F.3d 625, 629 (6th Cir. 2009). In doing so, we also may
affirm the judgment on any ground supported by the record. Wausau Underwriters Ins. Co. v.
Vulcan Dev., Inc., 323 F.3d 396, 403-04 (6th Cir. 2003).

       To survive a 12(b)(6) motion, the complaint must contain “enough facts to state a claim
to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
In evaluating the complaint, the court must take the well-pleaded facts as true but is “‘not bound
to accept as true a legal conclusion couched as a factual allegation.’” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (citation omitted). Indeed, although state of mind may be alleged generally,
“the plaintiff still must plead facts about the defendant’s mental state, which, accepted as true,
make the state-of-mind-allegation ‘plausible on its face.’” Republic Bank & Trust Co. v. Bear
Stearns & Co., 683 F.3d 239, 247 (6th Cir. 2012) (citation omitted). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; see
also 16630 Southfield Ltd., P’ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir. 2013);
Estate of Barney v. PNC Bank, N.A., 714 F.3d 920, 924-25 (6th Cir. 2013).

                                               III.

       Title II of the Electronic Communications Privacy Act of 1986 (ECPA), commonly
referred to as the Stored Communications Act (SCA) (codified as amended at 18 U.S.C.
§§ 2701-2712), governs the various circumstances under which a service provider may divulge
the contents of certain electronic communications or disclose other subscriber or customer
records and information. See Orin S. Kerr, A User’s Guide to the Stored Communications Act,
and a Legislator’s Guide to Amending It, 72 GEO. WASH. L. REV. 1208 (2004) (outlining the
structure of the SCA). This case, however, involves only the provisions governing a service
No. 14-3996                    Long, et al. v Insight Communications                       Page 5

provider’s disclosure of basic subscriber information to a governmental entity in response to a
grand jury subpoena.2

A.      Unauthorized Disclosure

        The SCA dictates that—except as otherwise permitted—a service provider “shall not
knowingly divulge a record or other information pertaining to a subscriber to or customer of such
service . . . to any governmental entity.” 18 U.S.C. § 2702(a)(3). But, the exceptions that follow
expressly permit a provider to divulge such records or information when, among other things, it
is “otherwise authorized in section 2703.” 18 U.S.C. § 2702(c)(1); see also id. at § 2702(c)(2)-
(6) (other exceptions). As amended, § 2703 provides, in relevant part, that a governmental entity
may require a service provider to disclose a subset of basic subscriber or customer information—
including name, address, phone number, and length of service—“when the governmental entity
uses [1] an administrative subpoena authorized by a Federal or State statute or [2] a Federal or
State grand jury or trial subpoena[.]” 18 U.S.C. § 2703(c)(2) (as amended).

        Reading these provisions together, and given that no defect was alleged with respect to
the grand jury subpoena in this case, we assume that TWC would have been authorized to
disclose the basic subscriber information associated with the .170 IP address in response to that
subpoena. As plaintiffs alleged, however, TWC mistakenly disclosed the subscriber information
associated with plaintiffs’ .70 IP address instead. TWC’s error was allegedly made in the course
of retrieving the information to be disclosed (i.e., “running the IP address”). Notably, plaintiffs
have not alleged any facts (or argued that there are any facts) to suggest that TWC was aware of
the error at the time of the disclosure. The district court found plaintiffs had alleged that “TWC
made a mistake, a typographical error, in responding to the subpoena.”                      Long, 2014 WL
4425738, at *3. Our de novo review of the complaint confirms that there are no facts from which
we may infer that TWC’s unauthorized disclosure of plaintiffs’ information was the result of


        2
          The parties do not dispute that TWC was a provider of an electronic communication service to the public
within the meaning of the SCA. See 18 U.S.C. § 2711(1) (“‘electronic communication service’ means any service
which provides to users thereof the ability to send or receive wire or electronic communications”) (incorporating
definition from 18 U.S.C. § 2510(15)). As such, it is immaterial whether TWC was also a provider of a remote
computing service as defined in 18 U.S.C. § 2711(2). Also, it is evident that the Ohio BCI comes within the
definition of a “governmental entity.” See 18 U.S.C. § 2711(4) (“the term ‘governmental entity’ means a
department or agency of the United States or any State or political subdivision thereof”).
No. 14-3996                      Long, et al. v Insight Communications                           Page 6

anything other than inadvertence or negligence. Accepting these well-pleaded facts as true, we
turn to the question of whether plaintiffs have stated a plausible claim for relief under the SCA.

B.       Dismissal

         TWC raised three separate grounds for dismissal of this claim—any one of which may be
a basis to affirm. Addressing TWC’s defenses, the district court rejected the claim of immunity
under § 2703(e) because TWC could not show that plaintiffs’ information had been provided “in
accordance with the terms of” a subpoena. 18 U.S.C. § 2703(e). But, explaining that similarly
restrictive language was omitted from § 2707(e), the district court concluded that the “good faith
reliance” defense was intended “to provide a defense where a provider responds to a subpoena
with a good faith belief that it was acting pursuant to that subpoena although a mistake was made
in so responding.” Long, 2014 WL 4425738, at *3. In other words, TWC’s inadvertent mistake
would not negate its otherwise good faith reliance on the undisputedly valid grand jury
subpoena. Id.3

         Plaintiffs argue that the district court misinterpreted and misapplied the defense to bar the
claims in this case. In particular, plaintiffs contend that “good faith reliance on” a “grand jury
subpoena” should be interpreted to provide a defense only when a provider relied on a facially
valid subpoena that was later claimed to have been invalid. Although several courts have
recognized the defense in such a situation, none of those courts’ decisions considered whether
the defense should also apply when a provider makes a mistake in responding to a valid
subpoena. See, e.g., Sams v. Yahoo! Inc., 713 F.3d 1175, 1180-81 (9th Cir. 2013); McCready v.
eBay, Inc., 453 F.3d 882, 891-92 (7th Cir. 2006); Freedman v. Am. Online, Inc., 325 F. Supp. 2d
638, 647-50 (E.D. Va. 2004). We do not decide whether the district court properly interpreted or
applied § 2707(e)(1), however, because TWC’s mistaken disclosure of plaintiffs’ subscriber
information cannot state a plausible claim for relief under the SCA.4


         3
           “A good faith reliance on . . . a court warrant or order, a grand jury subpoena, a legislative authorization,
or a statutory authorization . . . is a complete defense to any civil or criminal action[.]” 18 U.S.C. § 2707(e)(1); see
also 18 U.S.C. § 2520(d)(1) (nearly identical defense under Title I of the ECPA).
         4
          For this reason, we also do not decide which, if any, of the tests that have been articulated for determining
“good faith reliance” would be appropriate in this case. See Sams, 713 F.3d at 1180 (rejecting the Freedman court’s
formulation); Freedman, 325 F. Supp. 2d at 647-48 (adopting test applied under 18 U.S.C. § 2520(d)(1)); Frierson
v. Goetz, 99 F. App’x 649, 653 (6th Cir. 2004) (finding “good faith reliance” defense applied under 18 U.S.C.
No. 14-3996                    Long, et al. v Insight Communications                        Page 7

C.      Failure to State a Claim under the SCA

        The SCA provides a civil cause of action for damages or other relief to any person
“aggrieved by any violation of [the SCA] in which the conduct constituting the violation is
engaged in with a knowing or intentional state of mind[.]” 18 U.S.C. § 2707(a). As discussed, it
would be a violation for a provider to “knowingly divulge” subscriber information if the
disclosure is not otherwise permitted under the SCA. TWC argued for dismissal on the grounds
that its mistaken disclosure of plaintiffs’ information was insufficient to establish that it acted
with the required state of mind. We agree.

        We accept the allegation that TWC’s error resulted in an unauthorized disclosure of
plaintiffs’ subscriber information to a governmental entity. But, no facts were alleged to suggest
that TWC was aware of the error at the time of the disclosure, namely that the information it
disclosed was not associated with the IP address that was the subject of the grand jury subpoena.
Without arguing to the contrary, plaintiffs contend that it is sufficient to have alleged that TWC
was aware of the “act” of disclosure. Tellingly, plaintiffs maintain that TWC may be held liable
for negligently or recklessly failing to ensure the accuracy of the information it disclosed in
response to the subpoena. Whether this would be sufficient to establish the requisite state of
mind is a question of statutory interpretation that we review de novo.                        See Elgharib v.
Napolitano, 600 F.3d 597, 601 (6th Cir. 2010). The inquiry begins with a natural reading of the
full text, including the language and design of the statute as a whole; considers the common-law
meaning of its terms; and may examine the relevant legislative history if the statutory language is
not clear. Id.

        Starting with the relevant language, plaintiffs must show that “the conduct constituting
the violation”—here, that TWC “knowingly” divulged plaintiffs’ subscriber information without
authorization—was “engaged in with a knowing or intentional state of mind.” The provisions
governing disclosures of subscriber information to governmental entities make clear that not
every disclosure is prohibited. The most natural reading of this language requires a showing that
the provider knew not only that it was divulging information (i.e., that the act of disclosure was


§ 2520(d)(1) where the defendant officer held “an honest and reasonable belief that he acted legally pursuant to a
valid court order issued in accordance with state law”).
No. 14-3996                     Long, et al. v Insight Communications                         Page 8

not inadvertent), but also what information was being divulged (i.e., the facts that made the
disclosure unauthorized). See McFadden v. United States, 135 S. Ct. 2298, 2304 (2015) (holding
that the most natural reading of 21 U.S.C. § 841(a)(1) is that “the word ‘knowingly’ applies not
just to the statute’s verbs but also to the object of those verbs”); Morissette v. United States,
342 U.S. 246, 270-71 (1952) (interpreting “knowingly converts” to require that defendant “had
knowledge of the facts, though not necessarily the law, that made the taking a conversion”).
The factual allegations do not permit an inference that TWC knew that the wrong subscriber
information was being divulged in response to the subpoena.5

        The terms “knowing” and “intentional” are not defined by the statute, and alone may
have more than one meaning. But, in context, the language specifies that it is the conduct
constituting the violation (not just the act of disclosure) that must have been knowing or
intentional. Further, this interpretation is supported by the legislative history for the ECPA.
First, although not specific to the SCA, the Senate Report explained that, “[a]s used in the
[ECPA], the term ‘intentional’ is narrower than the dictionary definition . . . [and] means more
than that one voluntarily engaged in conduct or caused a result. Such conduct or the causing of
the result must have been the person’s conscious objective.” S. Rep. 99-541, at 23 (1986)
(reprinted at 1986 U.S.C.C.A.N. 3555, 3577); see also H. Rep. No. 99-647, at 48 (1986) (same).
It is reasonable to conclude that this definition was intended to apply to both Title I and Title II
of the ECPA.

        Further, the legislative history includes the explanation that “a knowing state of mind is
(1) an awareness of the nature of the conduct, (2) an awareness of or a firm belief in the
existence of the circumstance, and (3) an awareness of or a firm belief in the substantial certainty
of the result.” H. Rep. 99-647, at 49. Also, in discussing the SCA’s related prohibition on the
disclosure of the contents of communications in § 2702(a), the legislative history specifically
advises that: “The requirement that a violator must ‘knowingly’ divulge the contents is intended

        5
           It is this mistake that distinguishes this case from Freedman, where the defendant knowingly divulged the
plaintiffs’ subscriber information in response to a warrant request but claimed to have been mistaken about the
validity of the warrant. See Freedman v. Am. Online, Inc., 329 F. Supp. 2d 745, 749 (E.D. Va. 2004) (clarifying
Freedman, 325 F. Supp. 2d at 645). This case does not involve a mistake as to the legal validity of the disclosure,
but a lack of knowledge about the fact that the wrong information was being divulged. See, e.g., United States v.
Wuliger, 981 F.2d 1497, 1502-03 (6th Cir. 1992) (knowledge under 18 U.S.C. § 2511 included the fact of whether
the interception was nonconsensual).
No. 14-3996                Long, et al. v Insight Communications                  Page 9

to make clear that ‘reckless’ or ‘negligent’ conduct is not sufficient to constitute a violation of
this section.” S. Rep. 99-541, at 36-37; see also H. Rep. 99-647, at 64 (“The concept of
‘knowingly’ does not include, however, ‘reckless’ or ‘negligent’ conduct.”). This supports our
interpretation that for the conduct constituting the violation to have been knowing and
intentional, TWC must have known that it was not divulging the subscriber information
associated with the IP address that was the subject of the subpoena. The dismissal of the claim
for violation of the SCA is affirmed.

                                                IV.

       Finally, plaintiffs argue that the district court erred in concluding, in the alternative, that
the claims asserted under Ohio law failed on the merits. Reviewing the dismissal of these claims
de novo, plaintiffs have not demonstrated error.

       Count II. Plaintiffs did not dispute that there is not a recognized cause of action for
“Negligent Disclosure of Private Information” under Ohio law, but argued that this count was
meant to assert a claim of intentional disclosure in violation of Ohio Rev. Code § 1347.10. The
district court found that this claim failed because plaintiffs had not pleaded facts sufficient to
allege an intentional disclosure. More fundamentally, however, this claim fails because the
statute governs personal information maintained in a “personal information system,” which is
defined as a collection of related records that are “maintained by a state or local agency.” OHIO
REV. CODE §§ 1347.01 and 1347.10. This is plainly not the case here.

       Counts III and IV. Dismissal of the claims for “Invasion of Privacy” and “Intentional
Infliction of Emotional Distress” was not error. The invasion of privacy plaintiffs assert is “the
wrongful intrusion into one’s private activities in such a manner as to outrage or cause mental
suffering, shame or humiliation to a person of ordinary sensibilities.” Housh v. Peth, 133 N.E.2d
340, 341 (Ohio 1956) (syllabus 2). However, negligent intrusion into one’s private activities
does not constitute an actionable invasion of privacy. See McCormick v. Haley, 307 N.E.2d 34,
38 (Ohio Ct. App. 1973). Nor do the allegations of TWC’s mistaken disclosure of plaintiffs’
information plausibly allege that defendant acted with the necessary intent to inflict emotional
distress required to state a claim for intentional infliction of emotional distress under Ohio law.
See Burkes v. Stidham, 668 N.E.2d 982, 989 (Ohio Ct. App. 1995).
No. 14-3996                 Long, et al. v Insight Communications            Page 10

       Count V. Plaintiffs argue that it was error to dismiss the breach of contract claim, which
alleged that TWC violated the terms of its Subscriber Agreement and incorporated Privacy
Notice by mistakenly disclosing plaintiffs’ subscriber information in response to the grand jury
subpoena. The district court did not err in dismissing this claim because the contract explained
that the ECPA allows personally identifiable information to be obtained by governmental entities
in some circumstances, including through the use of a subpoena, and gave TWC the authority to
“comply with legal process when we believe in our discretion that we are required to do so.”
There were no facts to suggest that TWC did not believe it was responding to the subpoena when
it mistakenly disclosed plaintiffs’ subscriber information.

       AFFIRMED.